Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 9/18/2020 has been entered. Claims 1, 3, and 20 are amended.  Claims 1-20 remain pending.
Response to Arguments
Applicant's arguments, see page 8-9, filed 05/04/2020 have been fully considered but they are not persuasive. 
Applicant submits “a difference between Applicant's invention and Bulat is that the RGB image used in Applicant's invention is the only image used to predict two-dimensional location data for each feature point location that was identified as missing. This is referred to as "single shot" whereby feature point location data is predicted based on a single image or frame. See paragraphs 56-58 of Applicant's invention. In contrast, Bulat requires a single RGB image, but multiple heat map images.” The examiner respectfully disagrees.


	Examiner references the rejection below to support the analysis and interpretation in the preceding paragraph: Bulat discloses wherein the machine learning model is trained to:
receive a plurality of two-dimensional location data points each corresponding to a feature point location of an articulated object (See Bulat fig. 2 first row, caption Pg. 6 “..the N heat maps, along with the input image...” where heatmaps correspond to two-dimensional location data Pg. 6 Regression subnetwork input) from a red, green, and blue (RGB) image (See Bulat Fig. 1 and 2 input image is clearly an RGB image).
where one or more of the received two-dimensional location data of the articulated object are identified as missing (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing), and
using only the RGB image (See Bulat Fig. 1 and 2 input image is clearly a single an RGB image), predict two-dimensional location data for each feature point location that was identified as missing (See Bulat fig. 2 second row, Pg. 6 Regression subnetwork “..the  ); and
receiving from the first machine learning model predicted two-dimensional location data for each data point of the second set of data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork… provide high confidence for the correct location of the occluded parts..”).
	Thus the rejection is updated to reflect the added claim amendment but stands on previously cited art.  The response are sufficient for applicant arguments against all remaining claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 1, 3 and 20 are amended to recite “using only the RGB image predict.. ” where the claim previously recited “predict from the RGB image”.  Accompanying remarks do not indicate support for the amendment.  Accompanying remarks argue the prior art rejection in reference to the “single shot" aspect of the claimed invention “whereby feature point location data is predicted based on a single image or frame” and cite paragraphs 56-58 of Applicant's invention. (Remarks Page 8).
Upon examiner’s review, the claim amendment “using only the RGB image” does not merely limit the claim to a use a single RGB image.  The claim amended term “only” in its broadest reasonable interpretation excludes any other data from being used to perform the prediction step, limiting the prediction to using only the RGB image. Thus the claim amendment is not supported in the specification as the specification and the claim also clearly recite the machine learning model receives other data such as “a plurality of two-dimensional location data points”.  
Thus examiner finds that the claim amendment constitutes new matter.  For examination purposes examiner interprets the claim language in view of applicant remarks and paragraphs 56-58  of the specification as “using the single RGB image”. 
Examiner suggests amending the claims to remove the term “only’ and to amend all instances of “RGB image” in the claims to recite “single RGB image” in order to overcome this 112(d) rejection.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BULAT, et al., "Human Pose Estimation via Convolutional Part Heatmap Regression", In Computer Vision and Pattern Recognition, September 06, 2016,15 Pages, referred to as Bulat.
Regarding Claims 1 and 3, Bulat discloses A computer-implemented method for predicting a location of a feature point of an articulated object (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2)
comprising:
receiving, at a processor, a plurality of data points comprising a first set of data points and a second set of one or more data points (See Bulat Fig. 2 first row, caption first set correspond to the visible parts, second set to occluded parts, Pg. 6 Regression subnetwork “..The input of this subnetwork is a multi-channel representation produced by stacking the N heatmaps produced by the part detection subnetwork, along with the input image...”), wherein each data point of the first set comprises a two-dimensional location corresponding to a feature point of the articulated object (See Bulat fig. 2 first row, see locations of visible parts in fig. 2, e.g. "visible knee” Fig. 2 caption, Pg. 6 Regression subnetwork input), and 
each data point of the second set corresponds to a feature point of the articulated object without associated two-dimensional location data or wherein the two-dimensional See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing);
inputting into a first machine learning model the first set and the second set (See Bulat fig. 2 first row, caption Pg. 6 “..the N heatmaps, along with the input image...”) , wherein the machine learning model is trained to:
receive a plurality of two-dimensional location data points each corresponding to a feature point location of an articulated object (See Bulat fig. 2 first row, caption Pg. 6 “..the N heat maps, along with the input image...” where heatmaps correspond to two-dimensional location data Pg. 6 Regression subnetwork input) from a red, green, and blue (RGB) image (See Bulat Fig. 1 and 2 input image is clearly an RGB image).
where one or more of the received two-dimensional location data of the articulated object are identified as missing (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing), and
using only the RGB image (See Bulat Fig. 1 and 2 input image is clearly a single an RGB image), predict two-dimensional location data for each feature point location that was identified as missing (See Bulat fig. 2 second row, Pg. 6 Regression subnetwork “..the regression part of our network to rely on contextual information (provided by the remaining parts) in order to predict the location of these parts..” ); and
receiving from the first machine learning model predicted two-dimensional location data for each data point of the second set of data points (See Bulat fig. 2 second row, caption .

Regarding Claim 4, Bulat discloses further comprising combining the first set of the data points with the predicted second set of data points (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output contains visible and occluded parts).
Regarding Claim 5, Bulat discloses wherein the first machine learning model is a probabilistic machine learning model, and the predicted two- dimensional location data comprises one of multiple samples of a distribution, a single sample of a distribution or a mean of a distribution as a single sample (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output heatmap is a distribution).
Regarding Claim 7, Bulat discloses wherein each of the received data points of the first set and second set is a labelled feature of an articulated object(See Bulat fig. 2, see the name of the parts, Pg. 5 “..encode part label information as a set of N binary maps, one for each part..”).
Regarding Claim 8, Bulat discloses the plurality of two- dimensional location data points received at the processor correspond to a labeled image of the articulated object, and each label identifies a feature point of the articulated object (See Bulat fig. 2, see the name of the parts, Pg. 5 “..encode part label information as a set of N binary maps, one for each part..”).

Regarding Claim 9, Bulat discloses wherein at least one of the feature points corresponds to a joint location of the articulated object (See Bulat fig. 2, see the name of the parts, Pg. 5 “..encode part label information as a set of N binary maps, one for each part..” e.g. wrist, knee or ankle).
Regarding Claim 11, Bulat discloses wherein a value of a received data point either being of a specific value or belonging within a specific range of values identifies whether the data point belongs to the first set or the second set (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing).
Regarding Claim 16, Bulat discloses the combined set of two-dimensional data inputted comprises a plurality of samples for each two- dimensional location data point (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output heatmap is a distribution).
Regarding Claim 19, Bulat discloses one or more device-readable media with device-executable instructions that, when executed by a computing system, direct the computing system to perform for performing operations comprising the method steps of claim 3 (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2 inherent on a computing device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bulat in view of Datta; Sandeep Robert et al. US 20190087965.
Regarding Claim 2, Bulat discloses a computing-based device (See Bulat the part detection of occluded body parts as explained in the caption of fig. 2 inherent on a computing device).
Bulat does not explicitly disclose a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device.
Datta teaches a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device (See Datta [0391]-[0393] “..a programmable processor, a computer, a system on a chip, or multiple ones, or combinations, of the foregoing The apparatus can include special purpose logic circuitry..FPGA..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the device of Bulat to include a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip as taught by Datta, in order to reduce the dimensionality (Datta [0103]).
Regarding Claims 6 and 17, Bulat discloses the machine learning model (See Bulat Pg. 6 Regression subnetwork). 
Bulat does not explicitly disclose the machine learning model is a conditional variational autoencoder that predicts locations of features that are not detected and combines the predicted locations with locations of the plurality of two-dimensional location data points.
Datta teaches the machine learning model is a conditional variational autoencoder (See Datta [0103] “..a structured variational autoencoder for dimensionality reduction..”), where claim limitation “that predicts locations of features that are not detected and combines the predicted locations with locations of the plurality of two-dimensional location data points” is a mere intended function and is not positively recited in a manner to further limit or narrow the claim scope, thus Bulat in view of Datta teaches the claim structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the machine learning of Bulat to include a conditional variational autoencoder as taught by Datta, in order to reduce the dimensionality (Datta [0103]).
Regarding Claim 18, Bulat discloses the machine learning model (See Bulat Pg. 6 Regression subnetwork). 
Bulat does not explicitly disclose the machine learning component is stored in memory in one of a smartphone, a tablet computer a games console and a laptop computer.
Datta teaches wherein the machine learning component is stored in memory in one of a smartphone, a tablet computer a games console and a laptop computer (See Datta [0394] telephone PDA, game console).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the machine learning of Bulat to include a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulat in view of Litvak; Shai et al. US 9002099.
Regarding Claim 10, Bulat discloses identifies whether the data point belongs to the first set or the second set (See Bulat fig. 2 first row, see heatmaps of occluded parts, Pg. 6 Regression subnetwork input “..the part detection heatmaps for the occluded parts provide low confidence scores..” thus identified as missing).
Bulat does not explicitly disclose a Boolean value input into the first machine learning model for a single data point identifies whether the data point belongs to the first set or the second set.
Litvak teaches a Boolean value input into the first machine learning model for a single data point identifies whether the data point belongs to the first set or the second set (See Litvak Par. 66 “..uniquely marking features associated with such occluded bins. During neighbor finding step 124, the marked features contribute a fixed, small, one-dimensional distance..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the identifying missing data of Bulat, to include a Boolean value input into the first machine learning model for a single data point identifies whether the data point belongs to the first set or the second set as taught by Litvak, in order to make local decisions (Litvak Par. 66).
Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulat in view of Shotton, et al., "Real-Time Human Pose Recognition in Parts from Single Depth Images", In Journal of Communications of the ACM, Volume 56, Issue 1, January 01, 2013, pp. 116-124.
Regarding Claims 12 and 20, Bulat discloses the combined set of two- dimensional data (See Bulat fig. 2 second row, caption “..the output of our regression subnetwork..” output contains visible and occluded parts).
Shotton teaches inputting into a second machine learning model the combined set of two- dimensional data, wherein the second machine learning model is a probabilistic machine learning model trained to receive a plurality of two-dimensional location data points and predict a distribution in a third dimension for each received two- dimensional location data point; sampling a third dimension value from each distribution; and outputting the third-dimensional sample (See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third demension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of combined set two-dimensional data and detected joint position equiv of third dimensional sample as shown Fig. 5 and Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combined set of two-dimensional data of Bulat, to include inputting into a second machine learning model the combined set of two- dimensional data, wherein the second machine learning model is a probabilistic machine learning model trained to receive a plurality of two-dimensional location data points and predict a distribution in a third dimension for each received two- dimensional location data point; sampling a third dimension value from each distribution; and outputting the third-
Note: See rejection claims 1 and 3 for remaining limitatons of claim 20 address by Bulat.
Regarding Claim 13, the combination teaches the third- dimensional sample comprises one of multiple samples of the distribution, a single sample of the distribution or a mean of the distribution (See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third demension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of combined set two-dimensional data and detected joint position equiv of third dimensional sample as shown Fig. 5 and Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to the third- dimensional sample comprises one of multiple samples of the distribution, a single sample of the distribution or a mean of the distribution, as taught by Shotton, in order to spatially localize joints of interest (Shotton Pg. 2 Col. 1 Paragraph 2).
Regarding Claim 14, the combination teaches adding the third-dimensional sample for each two-dimensional data point to the respective two-dimensional data point to create a plurality of three-dimensional data points (See Shotton Fig. 1, Fig. 5 inferred body parts eq. of combined set of two-dimensional data, joint proposals eq. distribution in third dimension 3.4 Joint position proposal see density estimator per body part equations (7) and (8) where P(c|I,xi) equiv of combined set two-dimensional data and detected joint position equiv of third dimensional sample as shown Fig. 5 and Fig. 1).

Regarding Claim 15, the combination teaches wherein there is no feedback of location data from a previously output of the second machine learning model as an input into either the first machine learning model of claim 3 or the second machine learning model of claim 12 (See rejections of Claims 3 and 12, Bulat nor Shotton teach requirement of feedback of location data from previous output).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-1323.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649